In the
                Court of Appeals
        Second Appellate District of Texas
                 at Fort Worth
              ___________________________
                   No. 02-19-00437-CV
              ___________________________

              DAVIE HARRISON, Appellant

                             V.

STATE FARM MUTUAL AUTOMOBILE INSURANCE CO., Appellee




           On Appeal from the 348th District Court
                   Tarrant County, Texas
               Trial Court No. 348-299043-18


           Before Birdwell, Bassel, and Womack, JJ.
             Per Curiam Memorandum Opinion
                          MEMORANDUM OPINION

      Davie Harrison attempts to appeal from four interlocutory orders signed on

October 24, 2019: separate orders denying Harrison’s motion to reconsider and

motion to vacate an August 15, 2019 order that granted defendant State Farm Mutual

Automobile Insurance Company’s plea to the jurisdiction and dismissed Harrison’s

claims against State Farm; an order denying Harrison’s motion for sanctions against

State Farm; and an order denying Harrison’s motion for a default judgment against

State Farm.

      We have jurisdiction over appeals from final judgments and from specific types

of interlocutory orders made appealable by statute. Lehmann v. Har–Con Corp., 39
S.W.3d 191, 195 (Tex. 2001); see, e.g., Tex. Civ. Prac. & Rem. Code Ann. § 51.014. To

be final and appealable, a judgment must dispose of all parties and all issues. Lehmann,
39 S.W.3d at 195.

      Although the trial court dismissed the suit against State Farm, that order is not

final because the trial court has not disposed of Harrison’s claims against other

defendants. Although Harrison has filed a motion to sever the claims against State

Farm, the trial court has not ruled on that motion. Thus, the order dismissing State

Farm is not final. And no statute allows an interlocutory appeal from the trial court’s

order granting a plea to the jurisdiction and dismissing claims against a party other

than a governmental unit. Cf. Tex. Civ. Prac. & Rem. Code Ann. § 51.014(a)(8).



                                           2
       Accordingly, we dismiss Harrison’s appeal for want of jurisdiction. See Tex. R.

App. P. 42.3(a), 43.2(f).

                                                     Per Curiam

Delivered: January 9, 2020




                                          3